DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Election/Restrictions
Applicant’s election of the combination of SEQ IDs 4 and 6 in the reply filed on 4/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1-33 are pending and are currently under examination.

Information Disclosure Statement
	The information disclosure statements filed on 6/17/2020, 10/29/2021, and 4/26/2022 have been considered.  Signed copies are enclosed.  The lined-through document was not considered because no copy of the reference was provided.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-5, 7, 10-14, 16-25, and 30-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/594,107 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The instant claims are drawn to methods for eliciting an immune response in a human against C. difficile toxin A or toxin B, comprising administering a C. difficile toxoid with a sequence set forth in any one of SEQ ID NOs 1-8, 15, 17, 19, 21, 23, 25, 28-35, and 82-761, where in the composition is administered at least 2 times and where the second administration is about 30 days after the first administration.
The copending claims are drawn to methods of eliciting an immune response in a human against C. difficile by administering a polypeptide comprising a sequence selected from SEQ ID NOs 1-8, 15, 17, 19, 21, 23, 25, 28-35, and 82-761, wherein the second dose is administered 30 days after the first dose.  The composition can comprise an aluminum adjuvant or QS21 and is lyophilized.  It is noted that many of the claims have functional limitations which are the result of performing the method, rather than limitations on what the method is.  If the method works as applicant claims, administration of the same product to the same population would necessarily result in the same outcome.  Therefore, although the reference is silent with respect to the longevity of the immune response and the induced antibody titers, these outcomes would necessarily have occurred.
The copending claims differ from the instant invention in that they do not disclose that the toxoids are at a purity of at least 90% and they do not disclose that the humans are seronegative for toxins A and B.
It would have been obvious to one of ordinary skill in the art to use toxoids of at least 90% purity because mere purity of a product, by itself, does not render the product nonobvious.  Factors to be considered in determining whether a purified form of an old product is obvious over the prior art include whether the claimed chemical compound or composition has the same utility as closely related materials in the prior art, and whether the prior art suggests the particular form or structure of the claimed material or suitable methods of obtaining that form or structure. In re Cofer, 354 F.2d 664, 148 USPQ 268 (CCPA 1966).  In the instant case, it is self-evident that one would desire a highly purified product in a vaccine that is meant to be injected into a human.  This is particularly so since the vaccine is a toxoid that must be isolated from bacterial cellular contents and chemically inactivated.  Methods of purifying toxoids are well known and regularly used in the art, as evidenced by the numerous toxoid vaccines that are in use.
With regard to administration of the toxoid vaccine to seronegative individuals, it is clear that protection of any at-risk human from C. difficile infection is desirable and this includes people who have not been exposed to the toxins previously.
One would have had a reasonable expectation of success because toxoid vaccines are standard in the art and purification of toxoids is well known.  Further, there is no reason to think that the vaccine would not work in seronegative individuals.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4-5, 7, 10, 12-14, 16-25, and 30-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of copending Application No. 16/922,952 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The instant claims are drawn to methods for eliciting an immune response in a human against C. difficile toxin A or toxin B, comprising administering a C. difficile toxoid with a sequence set forth in any one of SEQ ID NOs 1-8, 15, 17, 19, 21, 23, 25, 28-35, and 82-761, where in the composition is administered at least 2 times and where the second administration is about 30 days after the first administration.
The copending claims are drawn to methods of eliciting an immune response in a human against C. difficile by administering a polypeptide comprising a sequence selected from SEQ ID NOs 178-761, wherein the second dose is administered 30 days after the first dose.  The composition can comprise QS21 and is lyophilized.  Additionally, the polypeptide is purified to at least 90%.  It is noted that many of the claims have functional limitations which are the result of performing the method, rather than limitations on what the method is.  If the method works as applicant claims, administration of the same product to the same population would necessarily result in the same outcome.  Therefore, although the reference is silent with respect to the longevity of the immune response and the induced antibody titers, these outcomes would necessarily have occurred.
The copending claims differ from the instant invention in that they do not disclose that the humans are seronegative for toxins A and B.
It would have been obvious to one of ordinary skill in the art to administer the toxoid vaccine to seronegative individuals because it is clear that protection of any at-risk human from C. difficile infection is desirable and this includes people who have not been exposed to the toxins previously.
One would have had a reasonable expectation of success because there is no reason to think that the vaccine would not work in seronegative individuals.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims are drawn to methods for eliciting an immune response in a human against C. difficile toxin A or toxin B, comprising administering a C. difficile toxoid with a sequence set forth in any one of SEQ ID NOs 1-8, 15, 17, 19, 21, 23, 25, 28-35, and 82-761, where in the composition is administered at least 2 times and where the second administration is about 30 days after the first administration.  The administration must induce an immune response that is sustained for at least 60 days after the first dose.  Dependent claims add further functional requirements including inducing a response that is sustained for 180, 365, or 540 days.  Other additional functional requirements also include inducing neutralizing antibodies at specific concentrations, such as a concentration of 10 μg/ml, or that is 2 or 32-fold higher than prior to administration.
The claims encompass more than 700 different C. difficile toxins/toxoids that can be inactivated in multiple different ways.  Examples of toxin inactivation include the use of formalin, EDC and NHS, and heat treatment.  Genetically altering the toxin can also be used.  The toxin must be altered enough that its toxicity is eliminated but the correct immunogenic activity is maintained.  In the instant claims, that immunogenic activity must include inducing immune responses that are sustained for up to 540 days and inducing specific amounts of neutralizing antibodies against toxin A and/or toxin B.  
The examples in the instant specification only involve SEQ ID NO:4 and 6 which were chemically inactivated using EDC and NHS.  No other toxoid was tested and no other means of reducing the toxicity was used.  The specification does not provide any guidance as to which of the >700 sequences or which chemical inactivation methods will allow the required function of inducing specific neutralizing titers for specific lengths of time.
The claims are thus drawn to a large genus of variants with no correlation provided between the structure and the required function.  Therefore, the specification provides insufficient written description to support the genus encompassed by the claim.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that 
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
With the exception of SEQ ID NO:4 and 6, inactivated by EDC and NHS, the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid and/or protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.
As taught in basic immunology texts, an epitope or antigenic determinant interacts with its corresponding antibody based on the three-dimensional structure of both molecules and the fit between them (Cruse et al., Illustrated Dict. of Immunology, 2nd ed., CRC Press, 2003, page 46).  These epitopes can be conformational (or discontinuous) epitopes which are formed from separate regions in the primary sequence that are brought together by proper protein folding.  Antibodies which bind to conformational epitopes will only bind to proteins folded into their proper native state (Cruse et al., page 166).  There are also linear epitopes, which are regions of six amino acids in the primary sequence of a protein.  These are generally not found on the surface of a folded protein and are only available to antibodies upon denaturation of a protein (Cruse et al., page 382).  Since a conformational epitope is only found in a properly folded protein and can contain discontinuous portions of the protein, there is no way that one could determine whether a given polypeptide would bind to the antibody unless this were empirically tested.  Any change (including deletions and substitutions), anywhere along the polypeptide is likely to alter the three-dimensional structure and folding of the protein, thus altering the antibody-antigen interaction.  This is further supported by other authors such as McGuinness et al. (Mol. Microbiol., 7:505-514, 1993) and Abaza et al. (J. Prot. Chem., 11:433-444, 1992) who have shown that amino acid deletions, even outside an epitope will alter protein conformation and change antibody-antigen binding.  
Therefore, only SEQ ID NO: 4 and 6, inactivated by EDC and NHS, but not the full breadth of the claims, meet the written description provision of 35 USC 112, first paragraph.  

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 6-7, 15-23, and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 is rendered indefinite by the phrase “wherein the concentration of neutralizing monoclonal antibody is at least 10 μg/ml.”  In the biological and chemical arts, the term “concentration” refers the ratio of something in a solution.  It is not clear what the solution is.
Claim 7 is rendered indefinite by the phrase “each having a purity of at least 90% or greater.  It is not clear at what point in the method the toxoids should be at this purity or what the percentage is of.  For example, applicant could be referring to the concentration of toxoid in water.  In the final composition, there is likely to be an excipient of some sort. Would this count as an impurity (since it is not the toxoid)?  Likewise, how does an adjuvant fit into the purity?
Claim 15 is indefinite because it is not clear at what point in the method the toxoids are to be lyophilized.  Toxoids are generally administered as an injection.  The examples in the specification are of injections.  One would have to reconstitute a lyophilized composition prior to injecting.  However, at the point of administration, the composition would no longer be lyophilized.
Claims 16-23 are indefinite because it is not clear if the cytotoxicity assay is part of the method or if applicant is referring to what would happen if one were to perform a cytotoxicity assay.
Claims 31-32 are indefinite because it is not clear at what point in the method the human must have the recited neutralization units/ml.  In addition, it is not clear what solution the neutralization units are measured in.

Claims 1-33 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: 
In order to be a proper Markush group, there is a two-pronged test.  To meet prong 1, the members of the group must share a “single structural similarity”.  To meet prong 2, the members of the group must have a common use that flows from the single structural similarity.
To have a “single structural similarity”, the members of the group must belong to the same recognized physical or chemical class.  A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  The approximately 700 members of the claimed Markush group each have a different amino acid sequence which dictates the structure and the functional characteristics of the toxoids.  These different structural characteristics lead to different functional characteristics.  Therefore, the members of the claimed group do not have a “single structural similarity”.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-23, 27-29, and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheldon et al. (Vaccine, 34:2082-2091, 2016; IDS filed on 6/17/2020) as evidenced by ClinicalTrials.gov (https://clinicaltrials.glv/ct2/show/NCT01706367, accessed on 5/5/2022). 
The instant claims are drawn to methods for eliciting an immune response in a human against C. difficile toxin A or toxin B, comprising administering a C. difficile toxoid with a sequence set forth in any one of SEQ ID NOs 1-8, 15, 17, 19, 21, 23, 25, 28-35, and 82-761, where in the composition is administered at least 2 times and where the second administration is about 30 days after the first administration.
The examples in the instant specification refer, on page 62, to the phase I trial B5091001.  The specification states that the examples used SEQ ID NO:4 and 6, in equal amounts, inactivated by EDC and NHS were used as the vaccine.  The clinicaltrials.gov webpage shows that trial B5091001 has the identifier NCT01706367 and that the associated publication is Sheldon et al.  Sheldon et al also states that their work was the work of trial NCT01706367.  Therefore, Sheldon et al used SEQ ID NO:4 and 6, inactivated by EDC and NHS as their vaccine.  A three-dose regimen, administered at day 1, month 1, and month 6 was used (see section 2.2, page 2083).  The toxoids were lyophilized prior to reconstitution and the vaccine included an aluminum adjuvant (see section 2.2, page 2083).  The subjects were seropositive for Toxins A and B (see section 3.2.1, page 2084).  It is noted that many of the claims have functional limitations which are the result of performing the method, rather than limitations on what the method is.  If the method works as applicant claims, administration of the same product to the same population would necessarily result in the same outcome.  Therefore, although the reference is silent with respect to the longevity of the immune response and the induced antibody titers, these outcomes would necessarily have occurred in the methods disclosed by Sheldon et al.

Claim(s) 33 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jansen et al. (WO2014/060898; IDS filed on 6/17/2020).
The instant claims are drawn to methods for eliciting an immune response in a human against C. difficile selected from various ribotypes and toxinotypes, comprising administering a C. difficile toxoid with a sequence set forth in any one of SEQ ID NOs 1-8, 15, 17, 19, 21, 23, 25, 28-35, and 82-761.
Jansen et al disclose methods of inducing an immune response in a human, comprising administering compositions comprising SEQ ID NO: 4 and/or 6 (see page 48, lines 3-31).  SEQ ID NO:4 and 6 are identical to the instantly claimed SEQ ID NO:4 and 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-29 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Sheldon et al. (Vaccine, 34:2082-2091, 2016; IDS filed on 6/17/2020) as evidenced by ClinicalTrials.gov (https://clinicaltrials.glv/ct2/show/NCT01706367, accessed on 5/5/2022). 
The instant claims are drawn to methods for eliciting an immune response in a human against C. difficile toxin A or toxin B, comprising administering a C. difficile toxoid with a sequence set forth in any one of SEQ ID NOs 1-8, 15, 17, 19, 21, 23, 25, 28-35, and 82-761, where in the composition is administered at least 2 times and where the second administration is about 30 days after the first administration.
The examples in the instant specification refer, on page 62, to the phase I trial B5091001.  The specification states that the examples used SEQ ID NO:4 and 6, in equal amounts, inactivated by EDC and NHS were used as the vaccine.  The clinicaltrials.gov webpage shows that trial B5091001 has the identifier NCT01706367 and that the associated publication is Sheldon et al.  Sheldon et al also states that their work was the work of trial NCT01706367.  Therefore, Sheldon et al used SEQ ID NO:4 and 6, inactivated by EDC and NHS as their vaccine.  A three-dose regimen, administered at day 1, month 1, and month 6 was used (see section 2.2, page 2083).  The toxoids were lyophilized prior to reconstitution and the vaccine included an aluminum adjuvant (see section 2.2, page 2083).  The subjects were seropositive for Toxins A and B (see section 3.2.1, page 2084).  It is noted that many of the claims have functional limitations which are the result of performing the method, rather than limitations on what the method is.  If the method works as applicant claims, administration of the same product to the same population would necessarily result in the same outcome.  Therefore, although the reference is silent with respect to the longevity of the immune response and the induced antibody titers, these outcomes would necessarily have occurred in the methods disclosed by Sheldon et al.
Sheldon et al differs from the instant invention in that they do not disclose that the toxoids are at a purity of at least 90% and they do not disclose that the humans are seronegative for toxins A and B.
It would have been obvious to one of ordinary skill in the art to use toxoids of at least 90% purity because mere purity of a product, by itself, does not render the product nonobvious.  Factors to be considered in determining whether a purified form of an old product is obvious over the prior art include whether the claimed chemical compound or composition has the same utility as closely related materials in the prior art, and whether the prior art suggests the particular form or structure of the claimed material or suitable methods of obtaining that form or structure. In re Cofer, 354 F.2d 664, 148 USPQ 268 (CCPA 1966).  In the instant case, it is self-evident that one would desire a highly purified product in a vaccine that is meant to be injected into a human.  This is particularly so since the vaccine is a toxoid that must be isolated from bacterial cellular contents and chemically inactivated.  Methods of purifying toxoids are well known and regularly used in the art, as evidenced by the numerous toxoid vaccines that are in use.
With regard to administration of the toxoid vaccine to seronegative individuals, it is clear that protection of any at-risk human from C. difficile infection is desirable and this includes people who have not been exposed to the toxins previously.
One would have had a reasonable expectation of success because toxoid vaccines are standard in the art and purification of toxoids is well known.  Further, there is no reason to think that the vaccine would not work in seronegative individuals.  

Claims 1-2 and 4-33 are rejected under 35 U.S.C. 103 as being unpatentable over Jansen et al. (WO2014/060898; IDS filed on 6/17/2020).
The instant claims are drawn to methods for eliciting an immune response in a human against C. difficile toxin A or toxin B, comprising administering a C. difficile toxoid with a sequence set forth in any one of SEQ ID NOs 1-8, 15, 17, 19, 21, 23, 25, 28-35, and 82-761, where in the composition is administered at least 2 times and where the second administration is about 30 days after the first administration.
Jansen et al disclose methods of inducing an immune response in a human, comprising administering compositions comprising SEQ ID NO: 4 and/or 6 (see page 48, lines 3-31).  SEQ ID NO:4 and 6 are identical to the instantly claimed SEQ ID NO:4 and 6.  Jansen et al. disclose the use of the method to prevent or treat C. difficile infection, including in patients who have previously had C. difficile infection (see page 111, lines 21-page 112, line 10).  Therefore, subjects that are seropositive for toxins A and B are encompassed.  The vaccine can be administered in 2 or 3 doses (see page 114, lines 1-3).  The vaccine can include an aluminum adjuvant or QS21 and can be lyophilized (see page 105, lines 28-32 and page 102, line 7).  In animal tests, the toxoids were purified to at least 95% (see page 139, lines 30-32).  In monkey tests, the toxoids were administered in a 1:1 ratio on day 0 and week 4 (see page 199).  Jansen et al discloses that the data from the monkey trials correlates to protection in humans (see page 196).
Jansen et al differs from the instant invention in that, while they disclose the use of the method in humans, they do not disclose administration of the second dose 30 days after the first dose in humans.  Additionally, they do not disclose the use of the method in seronegative subjects.
It would have been obvious to one of ordinary skill in the art, at the time of invention, to administer the second dose at 30 days in humans because Jansen et al disclose that the monkey administration times and results correlate with protection in humans.  One would have had a reasonable expectation of success for the same reason.  With regard to administration of the toxoid vaccine to seronegative individuals, it is clear that protection of any at-risk human from C. difficile infection is desirable and this includes people who have not been exposed to the toxins previously.
One would have had a reasonable expectation of success because there is no reason to think that the vaccine would not work in seronegative individuals.  
It is noted that many of the claims have functional limitations which are the result of performing the method, rather than limitations on what the method is.  If the method works as applicant claims, administration of the same product to the same population would necessarily result in the same outcome.  Therefore, although the reference is silent with respect to the longevity of the immune response and the induced antibody titers, these outcomes would necessarily have occurred in the methods disclosed by Jansen et al.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/Primary Examiner, Art Unit 1645